Exhibit 10.10

PERSPECTA INC.

2018 OMNIBUS INCENTIVE PLAN

SERVICE BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

1. Grant of Award.

This Agreement (“Agreement”) is made and entered into as of [GRANT DATE] (the
“Grant Date”) by and between Perspecta Inc., a Nevada corporation (the
“Company”), and [EMPLOYEE], a full-time employee of the Company and/or one or
more of its Subsidiaries (the “Employee”).

This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Perspecta Inc.
2018 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except as defined
in Appendix A, capitalized terms shall have the same meanings ascribed to them
under the Plan.

This Award is subject to the data privacy provisions set forth in Appendix B.

Award Granted: [# GRANTED] Restricted Stock Units (the “RSUs”)

Upon each of the dates indicated below (each, a “Vesting Date”), subject to the
terms and conditions set forth herein, the RSUs shall vest with respect to the
number indicated below across from such date:

 

Number of RSUs Vesting

  

Date

1/3 of the RSUs Granted    1st Anniversary of the Grant Date 1/3 of the RSUs
Granted    2nd Anniversary of the Grant Date 1/3 of the RSUs Granted    3rd
Anniversary of the Grant Date

2. Settlement of RSUs.

(a) The RSUs shall be settled by the Company delivering to the Employee (or
after the Employee’s death, the beneficiary designated by the Employee for such
purpose), on the applicable Scheduled Settlement Date, a number of RSU Shares
equal to the number of RSUs vesting on such date, together with any related
Dividend Equivalents.

(b) Except as otherwise provided in this Agreement, the RSUs shall be settled on
the applicable Scheduled Settlement Date.

(c) Any RSU Shares the Employee receives in settlement of the RSUs shall be
subject to any holding period requirements or other restrictions set forth in
the Company’s stock ownership guidelines applicable to the Employee, as in
effect from time to time. The Employee acknowledges that he may be prohibited
from selling or otherwise disposing of such RSU Shares while subject to such
guidelines.



--------------------------------------------------------------------------------

3. Effect of Termination of Employment; Approved Termination; Change in Control;
Recoupment and Forfeiture.

(a) Age 62 or Older Other than for Cause, death or Disability with at least 10
Years of Service; Approved Termination. If, prior to the settlement of the RSUs
in full:

(i) the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause, death or Disability, and the Employee shall have been (or for
any other purpose shall have been treated as if he or she had been) a continuous
employee of the Company or its Subsidiaries for at least 10 years immediately
prior to the date of termination of employment status (including for this
purpose any continuous service with DXC prior to the Spinoff or any continuous
service with Vencore Holding Corporation or KGS Holding Corporation prior to the
Merger); or

(ii) the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated at any time during the term of the Award and such
termination is specifically approved by the Committee for purposes of this
Section 3(a),

then, as soon as practicable after the Employee’s status as an employee of the
Company or its Subsidiaries is terminated (the “Employment Termination Date”),
the Company shall settle a portion of the remaining unsettled RSUs and any
related Dividend Equivalents. The portion of the RSUs settled will be determined
by multiplying (x) the total number of RSUs granted under this Award by (y) a
fraction, the numerator of which is the number of full months of continuous
service with the Company or its Subsidiaries that the Employee has completed
since the Grant Date and the denominator of which is the total number of full
months from the Grant Date until the last scheduled Vesting Date under the
Award, and then subtracting from the resulting product the total number of RSUs
granted under this Award, if any, that have vested and been settled prior to the
Employment Termination Date. The portion of the RSUs not settled in accordance
with this section and any related Dividend Equivalents shall automatically be
cancelled as of the close of business on the Employment Termination Date.

(b) Leave of Absence. If, prior to the settlement of the RSUs in full, the
Employee is granted a leave of absence (including a military leave of absence),
the Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:

(i) while on leave of absence the Employee shall be treated as if he were an
active employee;

(ii) if the Employee’s leave of absence is terminated and the Employee does not
timely return to active employment, the date of the end of the leave of absence
shall be treated as the Employment Termination Date;

 

2



--------------------------------------------------------------------------------

(iii) if the Employee’s leave of absence is terminated and the Employee timely
returns to active employment, he shall be treated as if active employment had
continued uninterrupted during the leave of absence; and

(iv) if a Scheduled Settlement Date occurs during the Employee’s leave of
absence, the applicable number of RSUs and any related Dividend Equivalents
shall be settled on such date.

(c) Death or Disability.

(i) Notwithstanding anything to the contrary in this Agreement, if, prior to the
settlement in full of the RSUs, the Employee’s status as an employee of the
Company or any of its Subsidiaries is terminated by reason of death of the
Employee, then, one calendar month after such death, the Company shall complete
the settlement in full of the remaining unsettled RSUs and any related Dividend
Equivalents.

(ii) If, prior to the settlement in full of the RSUs, the Employee’s status as
an employee of the Company or any of its Subsidiaries is terminated by reason of
the Disability of the Employee, then, one calendar month after the Employment
Termination Date, the Company shall complete the settlement in full of the
remaining unsettled RSUs and any related Dividend Equivalents.

(iii) If settlement is by reason of termination due to death, settlement shall
be to the beneficiary designated by the Employee for such purpose.

(d) Cancellation of RSUs upon Other Termination of Employment. If, prior to the
settlement in full of the RSUs, the Employee’s status as an employee of the
Company or any of its Subsidiaries is voluntarily or involuntarily terminated
other than pursuant to Section 3(a) or (c) hereof, then the remaining unsettled
RSUs and all related Dividend Equivalents shall automatically be cancelled as of
the close of business on the Employment Termination Date.

(e) Change in Control. Upon a Change in Control that occurs while Employee is
employed by the Company or its Subsidiaries, the RSUs shall, subject to
Section 18 of the Plan, continue to vest based on Employee’s continued
employment with the Company (including any successor to the Company resulting
from the Change in Control) and its Subsidiaries in accordance with the vesting
schedule set forth in Section 2 and all other terms and conditions of this
Agreement; provided, however, that if, on or within two (2) years after the date
of the Change in Control and prior to when the RSUs have been settled in full,
the Employee experiences a Qualifying Termination Without Cause, or the
Employee’s status as an employee of the Company (including any successor to the
Company resulting from the Change in Control) or any of its Subsidiaries is
terminated as a result of the Employee’s death or Disability or pursuant to
Section 3(a) above, then any unvested RSUs (and any related Dividend
Equivalents) shall automatically vest in full as of the Employment Termination
Date and shall be settled on or as soon as administratively practicable (but,
subject to Section 18 below, in no event later than 2.5 months) after the
Employment Termination Date. For purposes of the preceding sentence, a
“Qualifying Termination Without Cause” shall mean the Employee’s status as an

 

3



--------------------------------------------------------------------------------

employee of the Company (including any successor to the Company resulting from
the Change in Control) or any of its subsidiaries is terminated by the Company
without Cause at a time when the Employee is meeting performance expectations,
as determined by the Company in its sole discretion.

(f) Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 3 is subject to the forfeiture provisions of this
Section 3. Settlement of all or a portion of the Award is subject to recoupment
by the Company pursuant to Section 5.

4. Withholding and Taxes.

(a) If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSUs pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
the Withholding Date, the aggregate amount that the Company and the Employer are
so obligated to withhold, as such amount shall be determined by the Company (the
“Withholding Liability”), which payment shall be made by the automatic
cancellation by the Company of a portion of the RSU Shares; provided that the
Company is not then prohibited from purchasing or acquiring such shares of
Common Stock (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the Withholding Date, plus the value of the Dividend
Equivalents associated with such shares on the Withholding Date); and provided
further that the RSU Shares to be cancelled shall be those that would otherwise
have been delivered to the Employee the soonest upon settlement of the RSUs; and
provided further, however, that the Employee may, on or before the Withholding
Date, irrevocably elect to instead pay to the Company, by check or wire transfer
delivered or made within one business day after the Withholding Date, an amount
equal to or greater than the Withholding Liability.

(b) The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to Taxes.

5. Recoupment and Forfeiture.

(a) Refund of Stock Value; Forfeiture of RSUs.

(i) Refund of Stock Value. If the Employee breaches any of the covenants set
forth in Section 5(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSUs were settled within the one
year period prior to the occurrence of such event, the Employee shall
immediately deliver to the Company an amount in cash equal to the (i) aggregate
Fair Market Value, determined as of such Settlement Date, of all RSU Shares
which were delivered to the Employee or cancelled in payment of Taxes on such
Settlement Date and (ii) Dividend Equivalents paid to the Employee in respect of
the RSU Shares.

 

4



--------------------------------------------------------------------------------

(ii) Forfeiture of RSUs. If the Employee breaches any of the covenants set forth
in Section 5(b)(i), (ii) or (iii) hereof prior to a Settlement Date for the
RSUs, all remaining unsettled RSUs and related Dividend Equivalents shall be
terminated and forfeited.

(b) Triggering Events. The events referred to in Sections 3(f) and 5(a) hereof
are as follows:

(i) Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee’s employment
at the Company for the benefit of the Company) during the period of his/her
employment with the Company or at any time thereafter. The Employee agrees to
take all reasonable steps and precautions to prevent any unauthorized
disclosure, use, copying or duplication of Confidential Information.

(ii) Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients. During the time of the Employee’s employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company’s General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:

(A) hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;

(B) solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.

(iii) Non-Competition. During the time of the Employee’s employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.

(c) Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 5(a) hereof in the
event that a

 

5



--------------------------------------------------------------------------------

Change in Control occurs within three years prior to the Employment Termination
Date, and (ii) some or all of his or her obligations under Section 5(a) hereof
in the event that the Committee (if the Employee is an executive officer of the
Company) or the Company’s Chief Executive Officer (if the Employee is not an
executive officer of the Company) shall determine, in their respective sole
discretion, that such release is in the best interests of the Company.

(d) Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 5 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 5(b) hereof.

(e) Reasonableness. The Employee agrees that the terms and conditions set forth
in this Section 5 are fair and reasonable and are reasonably required for the
protection of the interests of the Company. If, however, in any judicial
proceeding any provision of this Section 5 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.

(f) Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as may be provided
in any clawback policy that is adopted by the Company.

6. Registration of Units.

The Employee’s right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).

7. Certain Corporate Transactions.

In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.

8. Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.

 

6



--------------------------------------------------------------------------------

9. Assignment of Award.

Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.

10. Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:

(a) by registered or certified United States mail, postage prepaid, to Perspecta
Inc., Attn: Corporate Secretary, 13600 EDS Drive, Herndon, Virginia, 20171; or

(b) by hand delivery or otherwise to Perspecta Inc., Attn: Corporate Secretary,
13600 EDS Drive, Herndon, Virginia, 20171.

Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.

11. Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 11 have been complied with.

12. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

13. Plan.

The RSUs are granted pursuant to the Plan, as in effect on the Grant Date, and
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time; provided, however, that no such amendment shall
deprive the Employee, without his or her consent, of the RSUs or of any of the
Employee’s rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement and such rules and

 

7



--------------------------------------------------------------------------------

regulations as may be adopted by the Committee for the purpose of administering
the Plan shall be final and binding upon the Employee. Until the RSUs are
settled in full, the Company shall, upon written request therefor, send a copy
of the Plan, in its then-current form, to the Employee.

14. No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its Subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its Subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its Subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable law provides otherwise or unless the Employee and the Employer
are parties to a written employment agreement that expressly provides otherwise.

15. Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:

(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;

(b) the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSUs by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;

(c) all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;

(d) the Employee is voluntarily participating in the Plan; and

(e) the future value of the RSUs is unknown and cannot be predicted with
certainty.

16. Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, shall be brought exclusively in
the state courts for the State of Nevada, United States of America, and the
parties hereto hereby consent to the jurisdiction of such courts. If the
Employee has received this or any other document related

 

8



--------------------------------------------------------------------------------

to the Plan translated into a language other than English, and the translated
version is different than the English version, the English version will control.

17. Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.

18. Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).

Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes. In particular:

(a) if the Employee is a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation
from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, such settlement shall be
delayed until the earlier of (i) the first business day following the expiration
of six months from the Employee’s separation from service, (ii) the date of the
Employee’s death, or (iii) such earlier date as complies with the requirements
of Section 409A (the “Settlement Delay Period”); and

(b) if all or any part of such RSU Share has been converted into cash pursuant
to Section 7 hereof, then:

(i) upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
default rate credited to amounts deferred under the Company’s Deferred
Compensation Plan; provided, however, that such rate shall be calculated on a
monthly average basis rather than a daily basis; and

(ii) the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect

 

9



--------------------------------------------------------------------------------

thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b). Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee. The trust shall provide for distribution of amounts to the Employee in
order to pay taxes, if any, that become due on the amounts as to which payment
is being delayed during the Settlement Delay Period pursuant to this Section 18,
but only to the extent permissible under Section 409A of the U.S. Internal
Revenue Code without the imposition of 409A Taxes. The establishment and funding
of such trust shall not affect the obligation of the Company to pay the Delayed
Cash Payment pursuant to this Section 18.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.

 

EMPLOYEE     PERSPECTA INC.  

 

 

 

  By:        

 

«EMPLOYEE»       <<NAME>>       <<TITLE>> The Employee acknowledges receipt of
the Plan and a Prospectus relating to this Award, and further acknowledges that
he or she has reviewed this Agreement and the related documents and accepts the
provisions thereof.        

 

 

 

 

 

 

 

«EMPLOYEE»       ACCEPTANCE DATE      

 

11



--------------------------------------------------------------------------------

Appendix A

1. Definitions.

For purposes of this Agreement:

(a) “Applicable Restrictive Period” shall mean, with respect to each Settlement
Date, the period set forth in Section 5(b)(i), (ii) or (iii) hereof,
respectively.

(b) “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates;
(B) conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company or its affiliates; or
(D) substantial and willful failure to render services in accordance with the
terms of his or her employment (other than as a result of illness, accident or
other physical or mental incapacity), provided that (X) a demand for performance
of services has been delivered to the Employee in writing by the Employee’s
supervisor at least 60 days prior to termination identifying the manner in which
such supervisor believes that the Employee has failed to perform and (Y) the
Employee has thereafter failed to remedy such failure to perform.

(c) “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) and (ii) the date of the termination of the Employee’s
employment with the Company for any reason.

(d) “Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company’s business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company’s
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world. A non-exhaustive list of the
Company’s Competitors includes: Aerojet Rocketdyne Holdings, Inc.; Booz Allen
Hamilton Holding Corporation; CACI International, Inc.; Conduent Incorporated;
CSRA Inc.; Cubic Corporation; Engility Holdings, Inc.; Harris Corporation; L3
Technologies, Inc.; Leidos Holdings, Inc.; ManTech International Corporation;
Maxar Technologies Ltd.; MAXIMUS, Inc.; Motorola Solutions, Inc.; Orbital ATK,
Inc.; Presidio, Inc.; Science Applications International Corporation; and Unisys
Corporation, or any subsidiary or affiliate thereof.

(e) “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company’s business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans,

 

12



--------------------------------------------------------------------------------

methods of doing business, both technical and non-technical, information
relating to the design, architecture, flowcharts, source or object code and
documentation of any and all computer software products which the Company has
developed, acquired or licensed or is in the process of developing, acquiring or
licensing or shall develop, acquire or license in the future, hardware and
database technologies or technological information, formulae, designs, process
and systems information, intellectual property rights, and any other
confidential or proprietary information which relates to the business of the
Company or to the business of any client or vendor of the Company or any other
party with whom the Company agrees to hold information in confidence, whether
patentable, copyrightable or protectable as trade secrets or not. Confidential
Information does not include information which is (i) already known by the
Employee without an obligation of confidentiality, (ii) publicly known or
becomes publicly known through no unauthorized act of the Employee,
(iii) rightfully received from a third party without an obligation of
confidentiality, (iv) disclosed without similar restrictions by the Company to a
third party (other than an affiliate or customer of the Company), or
(v) approved by the Company, in writing, for disclosure.

(f) “Employer” shall mean the Employee’s employer.

(g) “Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee’s employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Company.

(h) “RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSUs.

(i) “Scheduled Settlement Date” shall mean the applicable Vesting Date with
respect to a particular tranche of RSUs or as soon as practicable thereafter,
but in no event later than March 15 of the calendar year following the calendar
year that includes the applicable Vesting Date.

(j) “Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was cancelled in payment of Taxes (as defined
in Section 4).

 

13



--------------------------------------------------------------------------------

Appendix B

1. Data Privacy.

(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:

(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);

(ii) transfer the Data, in electronic or other form, to employees of the Company
and its Subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;

(iii) transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSUs; and

(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.

(b) The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee’s
participation in the Plan.

(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:

(i) view the Data;

(ii) correct any inaccurate information included within the Data;

(iii) request additional information regarding the storage and processing of the
Data

(iv) request a list with the names and addresses of any potential recipients of
the Data; and

 

14



--------------------------------------------------------------------------------

(v) under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.

 

15